Citation Nr: 0820270	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tongue and throat 
cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955, 
and from May 1955 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Although the 
U.S. Court of Appeals for the Federal Circuit reversed and 
remanded the August 16, 2006 decision issued by the U.S. 
Court of Appeals for Veterans Claims (Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008), the Haas stay remains in 
effect in accordance with the terms of the Veterans Claims 
Court's order in Ribaudo v. Nicholson, 21 Vet.App. 137 
(2007), until such time as the Federal Circuit issues its 
mandate in Haas, or some other judicial action is taken 
regarding the stay.  

In this case, the appellant is claiming entitlement to 
service connection for tongue and throat cancer, to include 
as due to Agent Orange exposure in Vietnam.  The veteran's DD 
Form 214 specifically indicates that the veteran served in 
the Republic of Vietnam while on active duty.  As such, the 
veteran's claim on appeal is not subject to the Haas stay.


FINDING OF FACT

Tongue cancer with cervical node metastasis (claimed as 
tongue and throat cancer) was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSION OF LAW

Tongue cancer with cervical node metastasis (claimed as 
tongue and throat cancer) was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA issued VCAA notice by means of August 
2004, September 2004, July 2005, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA medical opinion.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
throat and tongue cancer, to include as due to Agent Orange 
exposure.  With respect to entitlement to service connection 
on a nonpresumptive direct incurrence basis, post-service 
private treatment records reflect that the veteran was 
diagnosed with, and treated for, squamous cell carcinoma of 
the left base of the tongue with cervical node metastasis, in 
2004.  However, it is significant to point out that while the 
contemporaneous service medical records reflect the veteran 
was seen for a complaint of a sore throat, and frequent 
sensation of clearing of his throat (when nasopharyngitis was 
diagnosed), as well as for laryngitis, they do not indicate 
that tongue or throat cancer was clinically noted on 
evaluation in service.  Moreover, there is no competent 
medical opinion of record that etiologically relates the 
veteran's current tongue cancer, with metastasis to the 
throat, to any incident of service.  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that a grant of service connection is not warranted for 
tongue cancer, with metastasis to the throat, on a 
nonpresumptive direct incurrence basis.

With respect to the veteran's assertions that his tongue 
cancer, with metastasis to the throat, is related to Agent 
Orange exposure, the Board acknowledges that one of the 
veteran's DD Form 214's demonstrates that he served in 
Vietnam for approximately one year.  As such, his in-service 
exposure to herbicides is presumed.  However, as noted above, 
in order for a veteran to establish service connection on a 
presumptive basis for a disability that results from exposure 
to (herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  In this regard, the Board observes 
that the disabilities that have been positively associated 
with Agent Orange do not include oral and/ or nasopharyngeal 
cancer.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  As noted 
above, the Secretary of Veterans Affairs, in November 1999, 
specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for oral and/or nasopharyngeal cancers.  See, Notice, 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  As such, the preponderance of 
the evidence is against service connection on a presumptive 
basis for tongue cancer, with metastasis to the throat.

Further, there is no competent medical evidence of record 
that causally links the veteran's tongue cancer, with 
metastasis to the throat, to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  
Indeed, in March 2007, the Chief Public Health and 
Environmental Hazards Officer, opined that "it is possible 
that the veteran's squamous cell carcinoma of the tongue was 
due to exposure to herbicides used in Vietnam but we cannot 
state that it is likely or at least as likely as not that the 
disease resulted from such exposure."  In reaching this 
determine, the officer noted that "VA by law and precedent 
gives a lot of weight to the IOM [Institute of Medicine] 
findings on health effects from exposure to herbicides used 
in Vietnam."  He also noted that "the most recent Institute 
of Medicine (IOM), National Academy of Sciences (NAS), report 
on herbicides used in Vietnam, Veterans and Agent Orange 
Update 2004...concluded that there was inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and oral, nasal, and 
pharyngeal cancers.  This assessment was based on information 
obtained from extensive review of the scientific and medical 
literature."

The Board acknowledges that in August 2005, Dr. P. M. H., 
M.D., the veteran's treating oncologist, opined that he 
believed that there was a "high likelihood that [the 
veteran's] tongue cancer is causally associated with his 
prior exposure to Agent Orange."  In reaching this 
conclusion, the physician cited peer-reviewed medical 
articles which, according to him "confirm a powerful 
association between cancer risk and exposure to herbicides as 
well as an increased mortality due to cancer in patients 
exposed to herbicides."  However, the Board finds that such 
opinion is not probative because the research that the 
physician apparently used to base his opinion, did not 
address the particular facts of the veteran's tongue and 
throat cancer and relevant medical history.  Further, the 
physician did not specifically relate the veteran's 
particular case of tongue and throat cancer to Agent Orange 
exposure or any other incident of his military service.  

Therefore, in the absence of any evidence to the contrary, 
the Board finds that there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and his current throat 
and tongue cancer.

In conclusion, although the veteran asserts that his current 
tongue cancer, with metastasis to the throat, is related to 
service, including Agent Orange exposure in Vietnam, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the March 2007 medical opinion from the Under 
Secretary for Health, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current tongue cancer, with 
metastasis to the throat, is a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tongue and throat cancer and the 
claim must be denied.


ORDER

Entitlement to service connection for tongue cancer, with 
metastasis to the throat, to include as due to Agent Orange 
exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


